DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 20-23, 30, 32, 34, 36, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of Mizutaki et al. (US Serial No. 2012/0127249) and JP 2005-307198.
Regarding claims 18, 19, 20, 22, 30, 34, 36, 40, and 41; Sasada et al. teaches a black ink composition comprising a carbon black pigment, a water-soluble polymerizable compound, a polymerization initiator, and water [0029].  Sasada et al. teaches, in a preferred embodiment, the water-soluble polymerizable compound includes a difunctional acrylamide monomer [0340], and hydroxyethyl acrylamide (second acrylamide) [0343].
Sasada et al. fails to teach the composition further comprises a (meth)acryloyl morpholine.  Mizutaki et al. teaches a light curable ink composition, comprising a carbon black pigment [0159], polymerizable compounds (mono- and multi-functional) [0142-0147], and photoinitiators [0121].  Sasada et al. teaches the composition comprises monofunctional monomers, such as N-vinyl caprolactam and acryloyl morpholine to improve the adhesiveness [0144].  Sasada et al. teaches, in a preferred embodiment, about 23% by weight (as calculated by Examiner) of N-vinyl caprolactam [Table 1; Comp 7], which is substituted by acryloyl morpholine [0144].  Sasada et al. and Mizutaki et al. are analogous art because they are both concerned with the same field of endeavor, namely light curable, aqueous, ink jet ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 23% by weight of acryloyl morpholine, as taught by Mizutaki et al., to the composition of Sasada et al., and would have been motivated to do so in order to improve the adhesiveness to a base material, as suggested by Mizutaki et al. [0144].
Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  JP 2005-307198 teaches water soluble photoinitiators suitable for the present invention include an acylphosphine oxide compound [0108] and thioxanthones [0112-0115].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ an acylphosphine oxide photoinitiator and a thioxanthone photoinitiator in the invention of Sasada et al., as taught by JP 2005-307198, and would have been motivated to do so since Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  
Sasada et al. teaches in a case where the water-soluble polymerizable compound contains a monofunctional polymerizable compound (for example, a monofunctional polymerizable compound which has a (meth)acrylamide structure), the content of the monofunctional polymerizable compound with regard to the total mass of the polymerizable compound contained in the ink composition is preferably 10 to 90 mass % (i.e. the multifunctional polymerizable compound is employed in the remaining portion, e.g. 10 to 90 mass%) [0180].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
The examiner notes that the limitations “when the active energy ray curable composition is formed… when the substrate is polyethylene terephthalate… when the substrate is polycarbonate…” are all future intended use and product by process limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  It is the Examiner’s position that the references teach all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. transmission density and stretchability, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
Regarding claim 21; Sasada et al. teaches suitable photoinitiators include acyl phosphine oxides and thioxanthones, however fails to teach wherein the initiator includes 3 to 10% by weight of an aminoalkylphenone compound, 0 to 5% by weight of an acylphosphine oxide, and 1 to 3% by weight of a thioxanthone.  Mizutaki et al. teaches a light curable type color ink composition containing a polymerizable compound, a photopolymerization initiator, and a coloring material and a light curable type clear ink composition containing a polymerizable compound and a photopolymerization initiator, wherein the light curable type color ink composition contains (1) an acylphosphine oxide-based photopolymerization initiator and (2) at least one of a thioxanthone-based photopolymerization initiator and/or an alpha-amino alkyl phenone-based photopolymerization initiator [0011].  
Mizutaki et al. teaches, the contained amount of at least any one of (2) a thioxanthone-based photopolymerization initiator and/or an alpha-amino alkyl phenone-based photopolymerization initiator contained in the color ink composition is in a range of 0.5 to 4 mass % with respect to the total mass of the color ink composition [0137].  Mizutaki et al. teaches the contained amount of the polymerizable compound is preferably in a range of 60 to 90 mass % [0153].  In the instance the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator are employed in an amount of 4 mass % total (with respect to the total mass of the color ink) and photopolymerizable compound is employed in an amount of 66% by mass (with respect to the total mass of the color ink), the amount of the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator would be 6 mass % based on the total of the polymerizable compound (as calculated by Examiner).  Assuming a 1:1 mixture of the thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator, each initiator would be employed in an amount of 3% by mass based on the total weight of the polymerizable compound.  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio (since a 1:1 ratio is the most common starting point when mixing two components), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
At the time of filing, a person of ordinary skill in the art would have found it obvious to add a thioxanthone-based photopolymerization initiator and the alpha-amino alkyl phenone based photopolymerization initiator in an amount of 6 mass % total (3 mass % of the thioxanthone initiator and 3 mass % of the alpha-amino alkyl phenone based initiator), and would have been motivated to do so in order to achieve an excellent LED tack-free property and color stability, as suggested by Mizutaki et al. [0137].
Regarding claim 23; Sasada et al. teaches the black ink composition was filled into a storage tank (i.e. container) [0358].
Regarding claim 32; Sasada et al. teaches a (meth)acrylate ester which has two or more acryloyl groups derived from a polyol compound includes oligo esters (i.e. polyester (meth)acrylate) [0162], however fails to teach a urethane acrylate oligomer.  Mizutaki et al. teaches the polymerizable compound of the present invention may include, an oligomer, such as a polyester (meth)acrylate or a urethane (meth)acrylate [0143].  Therefore, Mizutaki et al. teaches that polyester (meth)acrylate and urethane (meth)acrylates are functional equivalents for the purpose of functioning as a polymerizable compound in the ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Claim(s) 29, 31, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198.
Regarding claims 29, 31, 35, and 38; Sasada et al. teaches a black ink composition comprising a carbon black pigment, a water-soluble polymerizable compound, a polymerization initiator, and water [0029].  Sasada et al. teaches, in a preferred embodiment, the water-soluble polymerizable compound includes a difunctional acrylamide monomer [0340], and hydroxyethyl acrylamide) [0343].
Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  JP 2005-307198 teaches water soluble photoinitiators suitable for the present invention include an acylphosphine oxide compound [0108] and thioxanthones [0112-0115].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ an acylphosphine oxide photoinitiator and a thioxanthone photoinitiator in the invention of Sasada et al., as taught by JP 2005-307198, and would have been motivated to do so since Sasada et al. teaches water-soluble polymerization initiators can include compounds disclosed in JP 2005-307198 [0184].  
Sasada et al. teaches in a case where the water-soluble polymerizable compound contains a monofunctional polymerizable compound (for example, a monofunctional polymerizable compound which has a (meth)acrylamide structure), the content of the monofunctional polymerizable compound with regard to the total mass of the polymerizable compound contained in the ink composition is preferably 10 to 90 mass % (i.e. the multifunctional polymerizable compound is employed in the remaining portion, e.g. 10 to 90 mass%) [0180].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
The examiner notes that the limitations “when the active energy ray curable composition is formed… when the substrate is polyethylene terephthalate… when the substrate is polycarbonate…” are all future intended use and product by process limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113. It is the Examiner’s position that the references teach all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. transmission density and stretchability, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Claim(s) 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198, as applied to claim 29 above, and further in view of Mizutaki et al. (US Serial No. 2012/0127249).
Sasada et al. renders obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 29.
Regarding claim 33; Sasada et al. teaches a (meth)acrylate ester which has two or more acryloyl groups derived from a polyol compound includes oligo esters (i.e. polyester (meth)acrylate) [0162], however fails to teach a urethane acrylate oligomer.  Mizutaki et al. teaches the polymerizable compound of the present invention may include, an oligomer, such as a polyester (meth)acrylate or a urethane (meth)acrylate [0143].  Therefore, Mizutaki et al. teaches that polyester (meth)acrylate and urethane (meth)acrylates are functional equivalents for the purpose of functioning as a polymerizable compound in the ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  Sasada et al. and Mizutaki et al. are analogous art because they are both concerned with the same field of endeavor, namely light curable, aqueous, ink jet ink compositions.  
Regarding claim 39; Sasada et al. fails to teach the composition further comprises a (meth)acryloyl morpholine.  Mizutaki et al. teaches a light curable ink composition, comprising a carbon black pigment [0159], polymerizable compounds (mono- and multi-functional) [0142-0147], and photoinitiators [0121].  Sasada et al. teaches the composition comprises monofunctional monomers, such as N-vinyl caprolactam and acryloyl morpholine to improve the adhesiveness [0144].  Sasada et al. teaches, in a preferred embodiment, about 23% by weight (as calculated by Examiner) of N-vinyl caprolactam [Table 1; Comp 7], which is substituted by acryloyl morpholine [0144].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 23% by weight of acryloyl morpholine, as taught by Mizutaki et al., to the composition of Sasada et al., and would have been motivated to do so in order to improve the adhesiveness to a base material, as suggested by Mizutaki et al. [0144].

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of JP 2005-307198, as applied to claim 29 above, and further in view of Studer et al. (US Serial No. 2011/0218266).
	Sasada et al. in view of JP 2005-307198 render obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 29.
Regarding claim 42; Sasada et al. teaches hydroxyethyl (meth)acrylamide, however fails to teach wherein the acrylamide compound is selected from dimethyl acrylamide or dimethyl methacrylamide.  Studer et al. teaches radiation curable aqueous ink  compositions comprising a photoinitiator mixture [0006] and at least one ethylenically unsaturated photopolymerizable compound [0180], such as N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide [0224].  Therefore, Studer et al. teaches that N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide are functional equivalents for the purpose of functioning as a polymerizable compound in aqueous radiation curable inkjet ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US Serial No. 2013/0050366), in view of Mizutaki et al. (US Serial No. 2012/0127249) and JP 2005-307198, as applied to claim 18 above, and further in view of Studer et al. (US Serial No. 2011/0218266).
	Sasada et al. in view of Mizutaki et al. and JP 2005-307198 render obvious the basic claimed active energy ray curable composition, as set forth above, with respect to claim 18.
Regarding claim 43; Sasada et al. teaches hydroxyethyl (meth)acrylamide, however fails to teach wherein the acrylamide compound is selected from dimethyl acrylamide or dimethyl methacrylamide.  Studer et al. teaches radiation curable aqueous ink  compositions comprising a photoinitiator mixture [0006] and at least one ethylenically unsaturated photopolymerizable compound [0180], such as N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide [0224].  Therefore, Studer et al. teaches that N,N-dimethyl (meth)acrylamide and N-hydroxyethyl (meth)acrylamide are functional equivalents for the purpose of functioning as a polymerizable compound in aqueous radiation curable inkjet ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the claimed invention is not rendered obvious over the cited art as 1) the claimed properties satisfying conditions (1) and (2) has not be properly interpreted and 2) the claimed properties satisfying conditions (1) and (2) is not inherent to the disclosure of Sasada et al.  
Applicant respectfully submits that he claimed property conditions are not future intended use or product-by-process limitations, but rather identify conditions under which the properties of the claimed composition, as measured on a cured film prepared under specified conditions.  The Examiner makes note that the claims of the instant invention are directed to “an active energy ray curable composition,” not to a cured product.  The claim language “when the active energy ray curable composition is formed into a film…” is directed to a method step that may take place, but is not explicitly required to take place.  Sasada et al. does not explicitly teach a film having an average thickness of 10 microns, thus it is the Examiner’s position that the prior art reads on the claimed composition, as required by the claim language.
Applicants argue that the claimed property conditions are not future intended use or product by process limitation, but rather identify conditions under which the properties of the claimed composition, as measured on a cured film prepared under specified conditions.  The Examiner does not acquiesce, however in arguendo, it is the Examiner’s position that the prior art renders obvious the composition as required by the claimed limitations, and thus the property conditions (1) and (2) would necessarily be present.
Applicant ague the claimed property conditions are not necessarily present as Sasada et al. fails to require a content of monofunctional monomers of at least 75% by mass or more.  Applicants submit that the disclosure of 10-90 mass% [0180] is so broad relative to the claimed content of at least 75% by mass, that the claimed property conditions are not necessarily present.  The Examiner respectfully disagrees.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  As such, Sasada et al. teaches the monofunctional monomer is present in an amount of up to 90 mass%, thus overlapping with the claimed invention.	
As such, the prior are to record, Sasada et al. in view of Mizutaki et al. JP’198, and Studer et al. are still relied upon for rendering obvious the basic claimed active energy ray curable composition, as required by the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767